Proceeding under article 78 of the Civil Practice Act to review the determination of the State Liquor Authority revoking petitioner’s retail liquor license for the period ending February 29, 1952. Determination annulled, with $50 costs and disbursements to petitioner. The determination of the Authority is not supported by substantial evidence. The evidence is insufficient to show that the liquor store was opened on funds obtained in part from petitioner’s brother or sister, or that they participated in the management or control of the business, or that they shared in any way in the profits of the business. Carswell. Acting P. J., Johnston, Wenzel, MaeCrate and Schmidt, JJ., concur.